Market Crisis Business Model Before Crisis Business Model After Crisis Evolution of Industry’s Business Model“Before Crisis” versus “After Crisis” Long-Term Value Drivers Short-Term Action Plan Expensemanagement Focus on capitalpreservation Review of variableannuity productpricing and design Monitoring assetquality Lincoln Financial’s Positioning Retirement opportunityremains compelling Multi-channeldistribution franchise,driven by value ofadvice Balanced businessmodel Disciplined approachto product design,pricing, and risktransfer Retirement Solutions 42% Insurance Solutions 52% LNUK3% Spreads 40% Mortality &Morbidity 30% Asset Base 30% InvestmentMgmt. 3% Earnings* Margins** *Based on LFG after-tax 3Q 2008 income from operations including notable items as defined in the earnings press release, excluding Other Operations **Based on 3Q 2008 pre-tax contribution margins including notable items as defined in the earnings press release, excluding Other Operations See appendix at the end of this presentation for a reconciliation of income from operations to net income and a schedule of notable items Diverse and Balanced Earnings Mix W/R BANK MGA TPA IP LINCOLN
